Case 9:21-cr-80045-AMC Document 22 Entered on FLSD Docket 07/26/2021 Page 1 of 2




                             UNITED STATE DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                              CASE NO. 21-80045-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  JEFFREY ALLAN GRANT, JR.,

          Defendant.
                                           /

                    ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Bruce Reinhart Following Change of Plea Hearing [ECF No. 20]. On July 2,

  2021, Magistrate Judge Reinhart held a Change of Plea hearing and thereafter issued a Report and

  Recommendation [ECF No. 20]. No party has filed objections to the Report, and the time to do

  so has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 20] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Jeffrey Allan Grant as to Count 37 of the

             Indictment is ACCEPTED;

         3. Defendant Jeffrey Allan Grant is adjudicated guilty of Count 37 of the Indictment,

             which charges him with theft of government property (stamps), in violation of Title

             18, United States Code, Section 641.
Case 9:21-cr-80045-AMC Document 22 Entered on FLSD Docket 07/26/2021 Page 2 of 2

                                                       CASE NO. 21-80045-CR-CANNON


  DONE AND ORDERED in Chambers at Fort Pierce, Florida this 23rd day of July 2021.




                                                ________________________________
                                                AILEEN M. CANNON
                                                UNITED STATES DISTRICT JUDGE


   cc:   counsel of record
